Title: James Madison to James Brown, 12 April 1827
From: Madison, James
To: Brown, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Apl. 12. 1827
                            
                        
                        It may not be unknown to you that the latter part of Mr. Jefferson’s life was successfully devoted to the
                            Establishment of a University in his native State. That its professorships might be filled with men of higher
                            qualifications than would be attainable among natives not pre-engaged in similar Institutions, resort was had to G. B. and
                            with the good fortune of finding five who were willing to attach themselves to the University for the term of five years.
                            All of them have sustained in a satisfactory degree the reputation which pointed them out. One of them however who filled
                            the mathematical chair, is so anxious to return with his family to England, that he has been released from the Residue of
                            his contract, and the Visitors are of course under the necessity of looking out for a successor. To say nothing of the
                            uncertainty of success among foreigners, there are obvious considerations in favor of a native, if one fully qualified can
                            be obtained. With this preference in view our attention has been turned to Mr Moncure Robinson of this State, who has
                            been some time in Europe, endeavoring to improve himself as a Civil Engineer, and is said to have passed the last winter
                            in Paris, exclusively engaged in studying the higher branches of mathematics.
                        The favor I have to ask of you, in behalf of the visitors, is that you will be so obliging, as to ascertain,
                            from the sources most capable of giving the information, the progress made by Mr. Robinson in those Studies, and
                            particularly whether it be such as to qualify him for a Mathematical Chair in a University. For reasons which will occur
                            to you, it is desireable that the purpose of your enquiries should not be known to Mr. R. A conclusive reason is, that the
                            appointment of him, if ascertained to be qualified, may be precluded by an earlier choice.
                        The services of Mr. Key will cease on the 20th. of July and those of his Successor be wanted at the end of
                            Augst. It is of much importance therefore that we should ha<ve> a line from you as soon as it can furnish
                            the result of your enquirie<s.> I know too well, Sir, the motives you will feel to render the cause of Education this
                            acceptable aid, to consider apologies <un>necessary for requesting it.
                        Mrs. M. joins me In the hope that Mrs. Brown continues to enjoy her good health, and that you are reinstate<d>
                            in yours; as she does in sincere wishes, that to that blessing all others may be added.
                        
                            
                                
                            
                        
                    